Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received December 3rd, 2020.  Claims 1, 4-5, 10, 12-13, and 19 have been amended.  Claims 2-3 and 11 are canceled.  Claims 1, 4-10, and 12-20 have been entered and are presented for examination.
Applicant’s arguments, filed December 3rd, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-6, 8, 10, 12-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alamouti et al. (US 2010/003390) in view of Cariou et al. (US 2017/0171773).
Regarding claim 1, 10, Alamouti et al. discloses an arrangement configured to establish a wireless network (see Figure 1A), the arrangement comprising: an access point having a first directional antenna (see Figure 1A [base station having directional antenna]); and a client device having a second directional antenna (paragraph 0023 [user device has directional antenna]); and at least one reflective surface (paragraph 0044 [almost any type of material or configuration that reflects millimeter-waves; metallic]),  wherein the first directional antenna is aimed in a first direction substantially not toward the second directional antenna (see Figure 1A), and the second directional antenna is aimed in a second direction substantially not toward the first directional antenna (see Figure 1A [not the same direction]), the first directional antenna and the second directional antenna are aimed at the at least one reflective surface (see Figure 1A and paragraphs 0018, 0023 [Reflector 104; user devices 108 may include a directional antenna to receive millimeter-wave signals 113 reflected by one of reflectors 104 and to substantially exclude receipt of millimeter-wave signals 113 from other of reflectors 104; Millimeter-wave communication system 100 includes base station 150 and directional antenna 102 to direct millimeter-wave signals 113 substantially in horizontal plane 115. Millimeter-wave communication system 100 may also include one or more reflectors 104 positioned to reflect millimeter-wave signals 113 to user devices 108.]) which reflects wireless signals from the first directional antenna to the second directional antenna (see Figure 1A) and the client device receives a wireless signal propagated from the access point via the second directional antenna. (see Figure 1A).
Alamouti et al. discloses mmW signals in the 60Ghz frequency band (paragraph 0020), but does not explicitly disclose Wi-Fi signals.  
However, Cariou et al. discloses IEEE 802.11 wireless technology (WiFi) includes IEEE 802 ad, which operates in the 60 GHz millimeter wave spectrum (paragraph 0026).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the mmW signals of Alamouti et al. can be 802.11ad WiFi signals.  The motivation is to adapt the system to receive WiFi signals.
Regarding claim 4, 12, Alamouti et al. further suggests wherein the at least on reflective surface includes a mirror and the mirror reflects the wireless signals from the first directional antenna toward the second directional antenna (paragraph 0044 [almost any type of material or configuration that reflects millimeter-waves; metallic]).
Alamouti et al. discloses mmW signals in the 60Ghz frequency band (paragraph 0020), but does not explicitly disclose Wi-Fi signals.  
However, Cariou et al. discloses IEEE 802.11 wireless technology (WiFi) includes IEEE 802 ad, which operates in the 60 GHz millimeter wave spectrum (paragraph 0026).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the mmW signals of Alamouti et al. can be 802.11ad WiFi signals.  The motivation is to adapt the system to receive WiFi signals.
	Regarding claims 5, 13, Alamouti et al. further discloses wherein the at least one reflective surface further comprises an additional one or more mirrors that together reflect the wireless signals (see Figure 3 and paragraph 0036 [secondary reflectors]).
	Regarding claim 6, 14, Alamouti et al. further discloses wherein the mirror has a specular reflective surface (paragraph 0044 [almost any type of material or configuration that reflects millimeter-waves; metallic]).
Regarding claim 8, 17, Alamouti et al. further discloses wherein the first directional antenna and the second directional antenna are configured to communicate at a frequency between approximately 55 GHz and 65 GHz (paragraph 0020 [Millimeter-wave signals may refer to signals having frequencies ranging between approximately 60 and 90 GHz]).
Regarding claim 16, the references as combined above discloses all the recited subject matter in claim 12, but do not explicitly disclose using a laser pointer to orient the mirror.  
However, such a feature is well known in the art since aligning mirrors or reflective surfaces takes precision equipment.

Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alamouti et al. (US 2010/003390) in view of Cariou et al. as applied to claims 4,12 above, and further in view of Alamouti (US 2010/0156721).
Regarding claim 7, 15, the references as combined above disclose all the recite subject matter in claim 4, 12, but do not explicitly disclose wherein the mirror has a diffuse reflective surface.
However, Alamouti discloses a diffusive reflector (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a diffusive reflector to reflect millimeter-wave signals communicated between wireless communication devices (paragraph 0033).

Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Alamouti et al. (US 2010/003390) in view of Cariou et al. as applied to claims 1,10 above, and further in view of Labadie et al. (US 10,419,948).
Regarding claim 9, 18, the references as combined above disclose all the recited subject matte in claim 1, 10, but do not explicitly disclose wherein the wireless network conforms to the 802.11ad standard.
However, Labadie et al. discloses in Table 5 using access technology of 802.11ad in the system where wireless signals are reflected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement 802.11ad signals in the network since 802.11ad signals use 60 Ghz beam steering antennas. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alamouti et al. (US 2010/003390) in view of Labadie et al. (US 10,419,948) in view of Cariou et al. (US 2017/0171773).
Regarding claim 19, Alamouti et al. discloses a system (see Figure 1A) comprising: an access point having a first directional antenna (see Figure 1A and paragraph 0018 [Millimeter-wave communication system 100 includes base station 150 and directional antenna 102 to direct millimeter-wave signals 113 substantially in horizontal plane 115. Millimeter-wave communication system 100 may also include one or more reflectors 104 positioned to reflect millimeter-wave signals 113 to user devices 108]); a client device having a second directional antenna (paragraph 0023 [user devices 108 may include a directional antenna to receive millimeter-wave signals 113 reflected by one of reflectors 104]), and a reflector, positioned proximate to the first directional antenna, that increases a propagation angle of a wireless signal from the first directional antenna (see Figure 1A [Relector 104]), wherein the first directional antenna is aimed in a first direction substantially not toward the second (see Figure 1A [BS directional antenna and User directional antenna are respectively pointed in the X-Y axis]), and the second directional antenna is aimed in a second direction substantially not toward the first directional antenna (see Figure 1A [BS directional antenna and User directional antenna are respectively pointed in the X-Y axis]), and the first directional antenna and the second directional antenna are aimed at the reflector (see Figure 1A) and the client device receives a wireless signal propagated from the access point via the reflector (see Figure 1A).
Alamouti et al. does not disclose a concave reflector and the first and second directional antennas are capable of and configured for wireless communication in an 801.11 ad wireless network.
However, However, Labadie et al. discloses the reflective surface can be curved, such as in a concave shape or a dish shape to direct and potentially focus the reflective beam (column 21, line 30) and discloses in Table 5 using access technology of 802.11ad in the system where wireless signals are reflected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement 802.11ad signals in the network since 802.11ad signals use 60 Ghz beam steering antennas and concave reflectors.
Alamouti et al. discloses mmW signals in the 60Ghz frequency band (paragraph 0020), but  the references as combined above do not explicitly disclose Wi-Fi signals.  
However, Cariou et al. discloses IEEE 802.11 wireless technology (WiFi) includes IEEE 802 ad, which operates in the 60 GHz millimeter wave spectrum (paragraph 0026).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the mmW signals of Alamouti et al. can be 802.11ad WiFi signals.  The motivation is to adapt the system to receive WiFi signals.
	Regarding claim 20, the references as combined above make obvious wherein an amount by which the concave reflector increases the propagation angle of the wireless signal is adjustable.
(column 21, line 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement 802.11ad signals in the network since 802.11ad signals use 60 Ghz beam steering antennas and concave reflectors.

Response to Arguments
Applicant’s arguments, filed December 3rd, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465